Name: Council Regulation (EC) No 339/97 of 17 February 1997 adopting autonomous and transitional measures for the preferential trade arrangements with Poland, Hungary, Slovakia, the Czech Republic, Romania and Bulgaria in certain processed agricultural products
 Type: Regulation
 Subject Matter: trade;  Europe;  agri-foodstuffs;  tariff policy;  European construction;  agricultural activity
 Date Published: nan

 27. 2 . 97 I EN I Official Journal of the European Communities No L 58/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 339/97 of 17 February 1997 adopting autonomous and transitional measures for the preferential trade arrangements with Poland, Hungary, Slovakia, the Czech Republic , Romania and Bulgaria in certain processed agricultural products 22 December 1994 opening and providing for the ad ­ ministration of quotas for certain processed agricultural products originating in Hungary (3), HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Having regard to the Act of Accession of Austria, Finland and Sweden , Whereas, pending adaptation of Protocol 3 of the Europe Agreements concluded with Poland, Hungary, Slovakia, the Czech Republic, Romania and Bulgaria ('), Council Regulation (EC) No 1534/96 of 25 July 1996 providing for the adjustment, as an autonomous and transitional measure, of concessions for certain processed agricultural products provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions (2) was adopted which , until 31 December 1996 maintains the degree of preference granted, thus offsetting possible negative effects the implementation of the results of the Uruguay Round may have on exports of these countries to the Community; Whereas the negotiations which are currently under way with the countries concerned for the conclusion of Proto ­ cols amending the Europe Agreements have not yet been concluded; whereas 'interim' Protocols covering solely the trade-related aspects of the amending Protocols could enter into force on 1 January 1997; whereas it is therefore advisable to extend the concessions on an autonomous basis until 30 June 1997; Whereas adoption of this Regulation has rendered ob ­ solete the provisions of Regulation (EC) No 3380/94 of Article 1 1 . From 1 January to 30 June 1997, the basic amounts to be taken into account in the calculation of the reduced agricultural components and the reduced additional duties applicable at importation into the Community of goods originating in Poland, Hungary, Slovakia, the Czech Republic, Romania and Bulgaria and listed in Annex I shall be those mentioned in Annex II . The reduced agri ­ cultural components apply within the annual quotas set out in Annex I. 2 . From 1 January to 30 June 1997, the processed agri ­ cultural products originating in Poland, Hungary, Slovakia, the Czech Republic, Romania and Bulgaria and listed in Annex III shall be subject to the duties provided for in that Annex. Article 2 The quotas referred to in Annex I shall be administered by the Commission in accordance with the provisions of Commission Regulation (EC) No 1460/96 of 25 July 1 996 establishing the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Regulation (EC) No 3448/93 (4). (') OJ No L 347, 31 . 12 . 1993, p. 1 (Hungary), OJ No L 348 , 31 . 12. 1993, p . 1 (Poland), Of No L 360, 31 . 12. 1994, p . 1 (Czech Republic), OJ No L 359, 31 . 12. 1994, p . 1 (Slovak Republic), OJ No L 357, 31 . 12. 1994, p. 1 (Romania) and OJ No L 358, 31 . 12. 1994, p . 1 (Bulgaria). (2) OJ No L 191 , 1 . 8 . 1996, p. 1 . (3) OJ No L 366, 31 . 12. 1994, p . 14 . (*) OJ No L 187, 26 . 7 . 1996, p . 18 . No L 58/2 EN Official Journal of the European Communities 27. 2. 97 Article 3 If the countries mentioned in Article 1 do not apply re ­ ciprocal measures in favour of the Community, the Commission may, in accordance with the procedure laid down in Article 1 6 of Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), suspend the measures provided for in Article 1 to this Regulation . Article 4 Regulation (EC) No 3380/94 is hereby repealed . Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1997 . For the Council The President G. ZALM (') OJ No L 318 , 20 . 12 . 1993, p. 18 . 27. 2 . 97 | EN I Official Journal of the European Communities No L 58/3 ANNEX I POLAND Order No CN code Description 1997 quota ( tonnes) Preference 09.5401 0403 10 51 to 0403 10 99 0403 90 71 to 0403 90 99 Yoghurt, flavoured or containing added fruit, nuts or cocoa Yoghurts , flavoured or containing added fruit, nuts or cocoa 15 EAR 09.5403 1704 10 1704 90 30 1704 90 55 Chewing gum, whether or not sugar-coated White chocolate Throat pastilles and cough drops 4 120 EAR 09.5405 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared 350 EAR 09.5407 1903 Tapioca and substitutes therefor prepared from starch , in the form of flakes , grains , pearls , siftings or similar forms 39 EAR 09.5409 2001 90 40 2008 99 91 2004 10 91 2005 20 10 Yams, sweet potatoes and similar edible parts of plants con ­ taining 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid or otherwise prepared or preserved, not containing added sugar or added spirit Potatoes in the form of flour, meal or flakes , prepared or preserved otherwise than by vinegar or acetic acid 24 EAR 09.541 1 2101 1298 2101 20 98 Preparations with a basis of extracts , essences and concentrates of coffee or with a basis of coffee, other than those of CN code 2101 1292 Extracts , essences and concentrates of tea or matÃ © and prepara ­ tions with a basis of these extracts or with a basis of tea or matÃ ©, other than those of CN code 2101 20 20 and 2101 20 92 15 EAR 09.5413 2101 30 19 2101 30 99 Roasted coffee substitutes Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 300 EAR 09.5415 2106 90 10 Cheese fondues 540 EAR HUNGARY Order No CN code Description 1997 quota (tonnes) Preference 09.5616 0403 10 51 to 0403 10 99 Yoghurt, flavoured or containing added fruit, nuts or cocoa 110 0 + EAR 09.5257 0405 20 10 0405 20 30 Dairy spreads of a fat content by weight, of 39 % or more, but not exceeding 75 % 1 340 0 + EAR No L 58/4 EN Official Journal of the European Communities 27 . 2. 97 Order No CN code Description 1997 quota (tonnes) Preference 09.5257 (cont 'd) ex 2106 2106 10 20 2106 90 92 3302 10 Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 20 , 2106 90 20 and 2106 90 92 and other than flavoured or coloured sugar syrups Mixtures of odoriferous substances and mixtures (including alco ­ holic solutions) with a basis of one or more of these substances , of a kind used in the food or drink industries : EAR 7,2 % 3,9 % 3302 10 21  Containing no milkfats, sucrose, isoglucose, glucose, or starch or containing less than 1,5 % milkfat, 5 % sucrose or iso ­ glucose , 5 % glucose or starch 3,9 % 3302 10 29  Other 0 + EAR 09.5209 0710 40 00 0711 90 30 Sweet corn 12 490 0 -I- EAR 09.5213 ex 1 704 Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances , falling within CN code 1704 90 10 3 380 0 + EAR 09.5215 1803 Cocoa paste, whether or not defatted 760 0 % 09.5217 1804 Cocoa butter, fat and oil 1 483 0 % 09.5219 1805 Cocoa powder, not containing added sugar or other sweetening matter 35 0 % 09.5221 ex 1806 1806 10 15 1901 Chocolate and other food preparation containing cocoa other than those of CN code 1806 10 15 Malt extract; food preparations of flour, meal , starch or malt extract, not containing cocoa powder or containing less than 40 % by weight of cocoa calculated on a totally defatted basis , not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing less than 5 % by weight of cocoa calculated on a totally defatted basis , not elsewhere specified or included: 1 800 0 + EAR 0 % 09.5223 1901 10 00  Preparations for infant use, put up for retail sale 120 0 + EAR 09.5225 1901 20  Mixes and doughs for the preparation of bakers ' wares of No 1905 830 0 + EAR 09.5227 1901 90 1901 90 11 1901 90 19 1901 90 91 1901 90 99  Other 1 720 0 + EAR 0 + EAR 0 % 0 + EAR 27. 2. 97 fENl Official Journal of the European Communities No L 58/5 Order No CN code Description 1997 quota (tonnes) Preference 09.5228 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN Codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared 550 0 + EAR 09.5229 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes , grains , siftings or similar forms 39 0 + EAR 09.5231 1904 Prepared food obtained by the swelling or roasting of cereals or cereal products (for example cornflakes); cereals (other than maize (corn)), in grain form, or in the form of flakes or other worked grains (except flour and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included 130 0 + EAR 09.5233 1905 Bread, pastry, cakes , biscuits and other bakers ' wares , whether or not containing cocoa, communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 1 780 0 + EAR 09.5235 2001 90 30 2004 90 10 2005 80 Sweet corn 14 074 0 + EAR 09.5617 2008 99 85 2008 99 91 Maize (corn ), other than sweet corn (Zea mays, var. saccharata) Yams, sweet potatoes and similar edible parts of plants , con ­ taining 5 % or more by weight of starch 200 0 + EAR 09.5237 2101 1298 2101 20 Preparations with a basis of extracts , essences or concentrates of coffee or with a basis of coffee, other than those of CN code 2101 12 92:  Extracts , essences and concentrates of tea or matÃ ©, and pre ­ parations with a basis of these extracts , essences and con ­ centrates or with a basis of tea or matÃ © : 15 0 4- EAR 2101 20 20   Extracts, essences or concentrates   Preparations : 3,7 % 2101 20 92    With a basis of extracts , essences or concentrates of tea or matÃ © 0 % 2101 20 98    Other 0 -I- EAR 09.5239 2101 30 2101 30 11 2101 30 19 2101 30 91 2101 30 99 Roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof 660 6,8 % 0 + EAR 7,6 % 0 + EAR 09.5619 2102 20 11 2102 20 19 Inactive yeasts i 260 0 % 09.5241 2103 2103 10 2103 20 2103 30 90 2103 90 90 Sauces and preparations therefor; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard 2 892 3,9 % 5.3 % 5,7 % 4.4 % No L 58/6 | EN | Official Journal of the European Communities 27. 2. 97 Order No CN code Description 1997 quota (tonnes) Preference 09.5243 2104 2104 10 2104 20 Soups and broths and preparation therefor, homogenized com ­ posite food preparations 770 6,2 % 7,6 % 09.5245 2105 Ice cream and other edible ice , whether or not containing cocoa 63 0 + EAR 09.5251 2202 2202 10 2202 90 10 2202 90 91 2202 90 95 2202 90 99 Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of No 2209 2 250 0 % 3,9 % 0 + EAR 0 + EAR 0 + EAR 09.5253 2203 Beer made from malt 1 520 5,3 % 09.5255 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 440 0 % 09.521 1 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols : 990 3823 12 00   Oleic acid 0 % 3823 70 00  Industrial fatty alcohols 2,9 % SLOVAKIA Order No CN code Description 1997 quota (Ecus) Preference 09.5417 0403 10 51 to 0403 10 99 0403 90 71 to 0403 90 99 0405 0405 20 0405 20 10 0405 20 30 1517 10 10 151790 10 Yoghurt, flavoured or containing added fruit, nuts or cocoa Other, flavoured or containing added fruit, nuts or cocoa Butter and other fats and oils derived from milk; dairy spreads :  Dairy spreads :   Of a fat content, by weight, of 39 % or more, but less than 60 %   Of a fat content, by weight, of 60 % or more, but not exceeding 75 % Margarine, excluding liquid margarine containing more than 1 0 % but not more than 1 5 % by weight of milk fats Other, containing more than 10 % but not more than 15 % by weight of milk fats 1 993 200 EAR 27. 2 . 97 | EN I Official Journal of the European Communities No L 58/7 Order No CN code Description 1997 quota (Ecus) Preference 09.5417 (cont 'd) ex 1704 1806 1901 Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances , falling within CN code 1704 90 10 Chocolate and other food preparation containing cocoa Malt extract; food preparations of flour, starch, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere speci ­ fied or included; food preparations of goods of CN codes 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % , not elsewhere speci ­ fied or included Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared Tapioca and substitutes therefor prepared from starch, in the form of flakes , grains , siftings or similar forms Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals other than maize (corn), in grain form, pre-cooked or otherwise prepared Bread, pastry, cakes , biscuits and other bakers ' wares , whether or not containing cocoa, communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products Preparations with a basis of extracts , essences or concentrates of coffee or with a basis of coffee, other than those of CN code 2101 1292 Extracts, essences and concentrates of tea or mate, and prepara ­ tions with a basis of these extracts or with a basis of tea or mate , other than those of CN codes 2101 20 20 and 2101 20 92 Roasted coffee substitutes Extract essences and concentrates of roasted coffee substitutes excluding those of roasted chicory Baker's yeast 1902 1903 1904 1905 2101 1298 2101 20 98 2101 30 19 2101 30 99 2102 10 31 2102 10 39 2105 ex 2106 2202 90 91 2202 90 95 2202 90 99 Ice cream and other edible ice , whether or not containing cocoa Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 20 and 2106 90 92 and other than flavoured or coloured sugar syrups Non-alcoholic beverages not including fruit or vegetable juices of CN code 2009 containing products of CN codes 0401 , 0402 and 0404 or obtained from products of CN codes 0401 , 0402 and 0404 Mixtures of odoriferous substances and mixtures (including alco ­ holic solutions) with a basis of one or more of these substances , of a kind used in the food or drink industries :  other 3302 10 3302 10 29 No L 58/8 lENI Official Journal of the European Communities 27. 2. 97 CZECH REPUBLIC Order No CN code Description 1997 quota (Ecus) Preference 09.5417 Yoghurt, flavoured or containing added fruit, nuts or cocoa 3 986 400 EAR Other, flavoured or containing added fruit, nuts or cocoa Butter and other fats and oils derived from milk; dairy spreads:  Dairy spreads :   Of a fat content, by weight, of 39 % or more, but less than 0403 10 51 to 0403 10 99 0403 90 71 to 0403 90 99 0405 0405 20 0405 20 10 0405 20 30 1517 10 10 1517 90 10 60 % ex 1704 1806 1901   Of a fat content, by weight, of 60 % or more, but not exceeding 75 % Margarine, excluding liquid margarine containing more than 1 0 % but not more than 1 5 % by weight of milk fats Other, containing more than 10 % but not more than 15 % by weight of milk fats Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 1 0 % by weight of sucrose but not containing other added substances , falling within CN code 1704 90 10 Chocolate and other food preparations containing cocoa Malt extract; food preparations of flour, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included; food preparations of goods of CN codes 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % not elsewhere speci ­ fied or included Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared Tapioca and substitutes therefor prepared from starch, in the form of flakes , grains , siftings or similar forms Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals other than maize (corn), in grain form, pre-cooked or otherwise prepared Bread, pastry, cakes , biscuits and other bakers ' wares , whether or not containing cocoa, communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products Preparations with a basis of extracts , essences or concentrates of coffee or with a basis of coffee, other than those of CN code 2101 1292 Extracts, essences and concentrates of tea or mate, and prepara ­ tions with a basis of these extracts or with a basis of tea or mate , other than those of CN codes 2101 20 20 and 2101 20 92 1902 1903 1904 1905 2101 1298 2101 20 98 27. 2. 97 fENl Official Journal of the European Communities No L 58/9 Order No CN code Description 1997 quota (Ecus) Preference 09.5417 (continued 2101 30 19 2101 30 99 2102 10 31 2102 10 39 2105 ex 2106 2202 90 91 2202 90 95 2202 90 99 3302 10 3302 10 29 Roasted coffee substitutes Extract essences and concentrates of roasted coffee substitutes excluding those of roasted chicory Baker's yeast Ice cream and other edible ice , whether or not containing cocoa Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 20 and 2106 90 92 and other than flavoured or coloured sugar syrups Non-alcoholic beverages not including fruit or vegetable juices of CN code 2009 containing products of CN codes 0401 , 0402 and 0404 or obtained from products of CN codes 0401 , 0402 and 0404 Mixtures of odoriferous substances and mixtures (including alco ­ holic solutions) with a basis of one or more of these substances , of a kind used in the food or drink industries :  other 09.5641 1516 20 10 Hydrogenated castor oil , so called 'opal-wax' 314 0 % 09.5643 3823 11 00 Stearic acid 226 0 % ROMANIA Order No CN code Description 1997 quota (tonnes) Preference 09.5431 1704 Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 1 0 % by weight of sucrose but not containing other added substances , falling within CN code 1 704 90 1 0 (') 1 960 EAR 09.5433 1806 Chocolate and other food preparations containing cocoa (') 1 061 EAR 09.5435 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30 ; couscous , whether or not prepared 466 EAR 09.5437 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals other than maize (corn), in grain form or in the form of flakes or other worked grains (except flour and meal), precooked or otherwise prepared, not elsewhere specified or included 294 EAR No L 58/ 10 [ EN I Official Journal of the European Communities 27. 2 . 97 Order No CN code Description 1997 quota (tonnes) Preference 09.5439 1905 Bread, pastry, cakes , biscuits and other bakers' wares , whether or not containing cocoa; communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 1 388 EAR 09.5441 J 2101 30 19 2101 30 99 Roasted coffee substitutes Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 163 ! EAR 09.5443 2105 Ice cream and other edible ice, whether or not containing cocoa 114 EAR 09.5445 0405 0405 20 0405 20 10 0405 20 30 ex 2106 3302 10 3302 10 29 Butter and other fats and oils derived from milk; dairy spreads :  Dairy spreads:   Of a fat content, by weight, of 39 % or more, but less than 60 %   Of a fat content, by weight, of 60 % or more, but not exceeding 75 % Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 20 and 2106 90 92 and other than flavoured or coloured sugar syrups (') Mixtures of odoriferous substances and mixtures (including alco ­ holic solutions) with a basis of one or more of these substances , of a kind used in the food or drink industries :  other (') 980 EAR 09.5447 2202 90 91 2202 90 95 2202 90 99 Non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009, not containing products of CN codes 0401 to 0404 or obtained from products of CN codes 0401 to 0404 16 EAR (') Other than goods of CN codes 1704 90 51 , 1704 90 99, 1806 20 70, 1806 20 80 , 1806 20 95, 1806 90 90 and 2106 90 98 and 3302 10 29 containing 70 % or more by weight of sucrose ( including invert sugar expressed as sucrose). BULGARIA Order No CN code Description 1997 quota ( tonnes) Preference 09.5461 1704 10  Chewing gum, whether or not sugar-coated 163 EAR 09.5463 1806 20 10 Chocolate and other food preparations containing cocoa:  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content ex ­ ceeding 2 kg:   Containing 31 % or more weight of cocoa butter or con ­ taining a combined weight of 31 % or more of cocoa butter and milk fat 490 EAR 27. 2. 97 EN Official Journal of the European Communities No L 58/ 11 Order No CN code Description 1997 quota (tonnes) Preference 09.5463 (continued 1806 31 00 1806 31 1806 32 1806 90 1901  Other, in blocks , slabs or bars : Filled Not filled  Other Malt extract; food preparations of flour, meal , starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere speci ­ fied or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % , not else ­ where specified or included: 09.5465 1901 10  Preparations for infant use, put up for retail sale 16 EAR 09.5467 1901 90 99   Other 81 EAR 09.5469 ex 1902 1902 19  Uncooked pasta, not stuffed or otherwise prepared:   Other 326 EAR 09.5471 1904 1904 10 1 904 20 1904 20 91 1904 20 95 1904 20 99 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example cornflakes); cereals other than maize (corn), in grain form, precooked or otherwise prepared Prepared foods obtained by the swelling or roasting of cereals or cereal products Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals :   Other:    Obtained from maize    Obtained from rice    Other 245 EAR 09.5473 1905 1905 30 1905 90 Bread, pastry, cakes , biscuits and other bakers ' wares , whether or not containing cocoa; communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products :  Sweet biscuits ; waffles and wafers  Other 571 EAR 09.5475 2101 12 98  Extracts , essences and concentrates of coffee, and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee :    Other 163 EAR 09.5477 2102 2102 10 2102 10 31 2102 10 39 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders :  active yeasts :    baker's yeast, dried    other 81 EAR No L 58/ 12 PenH Official Journal of the European Communities 27. 2. 97 Order No CN code Description 1997 quota ( tonnes) Preference 09.5479 2105 Ice cream and other edible ice, whether or not containing cocoa 81 EAR 09.5481 0405 0405 20 0405 20 10 0405 20 30 ex 2106 2106 10 80 2106 90 98 3302 10 3302 10 29 Butter and other fats and oils derived from milk; dairy spreads :  Dairy spreads :   of a fat content, by weight, of 39 % or more, but less than 60 %   of a fat content, by weight, of 60 % or more, but not exceeding 75 % Food preparations not elsewhere specified or included:    other    other Mixtures of odoriferous substances and mixtures (including alco ­ holic solutions) with a basis of one or more these substances, of a kind used in the food or drink industries :  other 490 EAR 09.5483 2202 90 Waters , including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009:  other 16 EAR 27. 2. 97 I EN Official Journal of the European Communities No L 58/ 13 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Montantes bÃ ¡sicos , considerados para calcular los elementos agrÃ ­colas reducidos y derechos adicionales, aplicables a las importaciones en la Comunidad BasisbelÃ ¸b taget i betragtning ved beregningen af de nedsatte landbrugselementer og tillÃ ¦gstold anvendelig ved indfÃ ¸rsel i FÃ ¦llesskabet GrundbetrÃ ¤ge, die bei der Berechnung der ermÃ ¤Ã igten AgrarteilbetrÃ ¤ge und ZusatzzÃ ¶lle, anwendbar bei der Einfuhr in die Gemeinschaft berÃ ¼cksichtigt worden sind Ã Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ ÃÃ ¿Ã Ã µÃ »Ã ®Ã Ã ¸Ã ·Ã Ã ±Ã ½ Ã ÃÃ Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¿Ã ½ Ã ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã Ã ¼Ã  Ã Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã ²Ã »Ã ·Ã Ã Ã ½ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã Ã ½ Ã ºÃ ±Ã ¹ ÃÃ Ã Ã Ã ¸Ã µÃ Ã Ã ½ Ã ´Ã ±Ã Ã ¼Ã Ã ½ ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ± Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ KoivoTtiia Basic amounts taken into consideration in calculating the reduced agricultural components and additional duties , applicable on importation into the Community Montants de base pris en consideration lors du calcul des elements agricoles rÃ ©duits et droits additionnels applicables Ã l'importation dans la CommunautÃ © Importi di base presi in considerazione per il calcolo degli elementi agricoli e dei dazi addizionali applicabili all'importazione nella ComunitÃ Basisbedragen , in aanmerking genomen bij de berekening van de verlaagde agrarische elementen en aanvullende invoerrechten , geldend bij invoer in de Gemeenschap Montantes de base tomados em consideraÃ §Ã £o aquando do calculo dos elementos agrÃ ­colas reduzidos e dos direitos adicionais aplicÃ ¡veis Ã importaÃ §Ã £o na Comunidade YhteisÃ ¶Ã ¶n tulevaan tuontiin sovellettavia alennettuja maatalousosia ja hsÃ ¤tulleja laskettaessa huomioon otettavat perusmÃ ¤Ã ¤rÃ ¤t Grundbelopp som skall beaktas vid berÃ ¤kning av minskade jordbrukskomponenter och tillÃ ¤ggstullar som skall tillÃ ¤mpas pÃ ¥ import till gemenskapen No L 58/ 14 I EN I Official Journal of the European Communities 27. 2. 97 REPÃ BLICA DE POLONIA / REPUBLIKKEN POLEN / REPUBLIK POLEN / Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  Ã ¤Ã Ã £ Ã Ã Ã Ã ©Ã ÃÃ Ã £ / REPUBLIC OF POLAND / RÃ PUBLIQUE DE POLOGNE / REPUBBLICA DI POLONIA / REPUBLIEK POLEN / REPÃ BLICA DA POLÃ NIA / PUOLAN TASAVALTA / REPUBLIKEN POLEN ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / MÃ ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 9,148 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 14,199 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã ·) / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 8,914 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 Maiz / Majs / Mais / KaXa|X7t6ia / Maize / Mai's / Granturco / Mai's / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet, langkornet / Reis , langkÃ ¶prnig, geschÃ ¤lt / A7tO(pÃ ,oico|iÃ ©vo Ã Ã Ã ¶i naicp6a7t £p|i.o / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã ¥ grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em peliculas de graos longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 25,441 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã Ã ¼Ã ­Ã ½Ã ¿ yÃ ¬Ã »Ã ± ae ctk6vt| / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em po / Rasvaton maitojauhe / Skummjolkspulver 27,436 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  yÃ ¬Ã »Ã ± ae Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em po / Rasvainen maitojauhe / MjÃ ¶lkpulver 35,869 Mantequilla / SmÃ ¸r / Butter / BoÃ Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 52,129 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / AÃ µÃ Ã ºÃ ®] £&amp;%apT| / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §ucar branco / Valkoinen sokeri / Vitt socker 32,565 27. 2 . 97 EN Official Journal of the European Communities No L 58/15 REPÃ BLICA DE HUNGRIA / REPUBLIKKEN UNGARN / REPUBLIK UNGARN / Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  Ã ¤Ã Ã £ Ã Ã ¥Ã Ã Ã Ã ¡ÃÃ Ã £ / REPUBLIC OF HUNGARY / REPUBLIQUE DE HONGRIE / REPUBBLICA D'UNGHERIA / REPUBLIEK HONGARIJE / REPÃ BLICA DA HUNGRIA / UNKARIN TASAVALLASTA / REPUBLIKEN UNGERN ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / MaXat&lt;6 Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 2,614 Trigo duro / HÃ ¥rd hvede / Hartweizen / lKÃ ,r|p6 Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 4,057 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã ·] / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 8,914 Cebada / Byg / Gerste / KpÃ ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 Maiz / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / Mais / Granturco / Mais / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet, langkornet / Reis , langkÃ ¶prnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶i naKp6ancpn.o / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã ¥ grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de graos longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 25,441 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / A7to6ouT\jpo)ixÃ ©vo Ã ³Ã ¬Ã »Ã ± ae Ã Ã ºÃ Ã ½Ã ·] / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ¥ / Rasvaton maitojauhe / Skummjolkspulver 96,027 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± ae ax:6vT| / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em po / Rasvainen maitojauhe / MjÃ ¶lkpulver 125,541 Mantequilla / SmÃ ¸r / Butter / BoÃ Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 182,453 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã ·] / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã car branco / Valkoinen sokeri / Vitt socker 32,565 No L 58/ 16 EN Official Journal of the European Communities 27 . 2. 97 REPÃ BLICA ESLOVACA / DEN SLOVAKISKE REPUBLIK / SLOWAKISCHE REPUBLIK / Ã £Ã Ã Ã Ã Ã ÃÃ Ã  Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  / SLOVAK REPUBLIC / REPUBLIQUE SLOVAQUE / REPUBBLICA SLOVACCA / REPUBLIEK SLOWAKIJE / REPÃ BLICA ESLOVACA / SLOVAKIAN TASAVALLASTA / SLOVAKISKA REPUBLIKEN ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / MÃ ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 9,148 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 14,199 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã ·| / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 8,914 Cebada / Byg / Gerste / KÃ Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 2,500 Maiz / Majs / Mais / KaA,a[i7i6ia / Maize / Mai's / Granturco / Mais / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet, langkornet / Reis , langkÃ ¶prnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ p.aKp0CT7icpn.0 / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã ¥ grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em peliculas de graos longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 25,441 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã Ã ¼Ã ­Ã ½Ã ¿ yÃ ¬Ã »Ã ± oc Ã Ã ºÃ Ã ½Ã ·) / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em po / Rasvaton maitojauhe / Skummjolkspulver 27,436 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  yÃ ¬Ã »Ã ± ae Ã Ã ºÃ Ã ½Ã ·] / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em po / Rasvainen maitojauhe / MjÃ ¶lkpulver 35,869 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 52,129 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / AÃ µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã ·| / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã car branco / Valkoinen sokeri / Vitt socker 32,565 27. 2. 97 I EN Official Journal of the European Communities No L 58/ 17 REPÃ BLICA CHECA / DEN TJEKKISKE REPUBLIK / TSCHECHISCHE REPUBLIK / Ã ¤Ã £Ã Ã §ÃÃ Ã  Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  / CZECH REPUBLIC / REPUBLIQUE TCHÃ QUE / REPUBBLICA CECA / REPUBLIEK TSJECHIÃ  / REPÃ BLICA CHECA / TSEKIN TASAVALTA / TJECKISKA REPUBLIKEN ecus / ECU / Ecu / ecu / ecus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / MaA,ai&lt;6 Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 9,148 Trigo duro / HÃ ¥rd hvede / Hartweizen / lK^T|p6 Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 14,199 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ¬Ã »Ã ·| / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 8,914 Cebada / Byg / Gerste / KÃ Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 2,500 Maiz / Majs / Mais / KaA.a|i7i6Ki / Maize / Mai's / Granturco / Mai's / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris, afskallet, langkornet / Reis, langkÃ ¶prnig, geschÃ ¤lt / A7TO(pA,oia&gt;nivo Ã Ã Ã ¶i |iaicp6a7icp|i.o / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã ¥ grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em peliculas de graos longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 25,441 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ano6ouTupco|icvo Ã ³Ã ¬Ã »Ã ± ae ck6vt| / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em po / Rasvaton maitojauhe / Skummjolkspulver 27,436 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  yÃ ¬Ã »Ã ± ae aic6vT| / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em pÃ ¥ / Rasvainen maitojauhe / MjÃ ¶lkpulver 35,869 Mantequilla / SmÃ ¸r / Butter / BoÃ Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 52,129 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ®] £&amp;%apr] / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AzÃ ºcar branco / Valkoinen sokeri / Vitt socker 32,565 No L 58/ 18 EN Official Journal of the European Communities 27 . 2 . 97 RUMANIA / RUMÃ NIEN / RUMÃ NIEN / Ã ¡Ã Ã ¥Ã Ã Ã ÃÃ  / ROMANIA / ROUMANIE / ROMANIA / ROEMENIÃ  / ROMÃ NIA / ROMANIA / RUMÃ NIEN ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / MÃ ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 2,614 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 14,199 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã ·| / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 8,914 Cebada / Byg / Gerste / KpÃ ¹Ã ¸Ã ¬pi / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 Maiz / Majs / Mais / Ka^a(i.7tOKi / Maize / Mai's / Granturco / Mai's / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet, langkornet / Reis , langkÃ ¶prnig, geschÃ ¤lt / Ã Ã ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¿Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã ¥ grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em peliculas de graos longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 25,441 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / ATto6ouTUpcop.cvo yÃ ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em po / Rasvaton maitojauhe / Skummjolkspulver 96,027 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± as Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em po / Rasvainen maitojauhe / MjÃ ¶lkpulver 125,541 Mantequilla / SmÃ ¸r / Butter / BoÃ Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 182,453 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / AÃ µÃ Ã ºÃ ® £&amp;%apr| / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AzÃ ºcar branco / Valkoinen sokeri / Vitt socker 32,565 27. 2 . 97 EN Official Journal of the European Communities No L 58/ 19 REPÃ BLICA DE BULGARIA / REPUBLIKKEN BULGARIEN / REPUBLIK BULGARIEN / Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  Ã ¤Ã Ã £ Ã Ã Ã ¥Ã Ã Ã Ã ¡ÃÃ Ã £ / REPUBLIC OF BULGARIA / RÃ PUBLIQUE DE BULGARIE / REPUBBLICA DI BULGARIA / REPUBLIEK BULGARIJE / REPÃ BLICA DA BULGARIA / BULGARIAN TASAVALTA / REPUBLIKEN BULGARIEN ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / MÃ ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 2,614 Trigo duro / HÃ ¥rd hvede / Hartweizen / IkXt|p6 Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 14,199 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã ·| / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 8,914 Cebada / Byg / Gerste / KÃ Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 Maiz / Majs / Mais / Ka\ap.ft6Kt / Maize / Mai's / Granturco / Mai's / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet, langkornet / Reis , langkÃ ¶prnig, geschÃ ¤lt / A7iocp^oi(o^Ã ©vo Ã Ã Ã ¶i p.aKp6anepp.o / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã ¥ grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em peliculas de graos longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 25,441 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / A7io6ouTupo)H.Ã ©vo yÃ ¬Ã »Ã ± ac Ã Ã ºÃ Ã ½Ã ·| / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em po / Rasvaton maitojauhe / Skummjolkspulver 96,027 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± ae Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em po / Rasvainen maitojauhe / MjÃ ¶lkpulver 125,541 Mantequilla / SmÃ ¸r / Butter / BoÃ Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 182,453 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / AÃ µÃ Ã ºÃ ®) £&amp;%apr| / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AzÃ ºcar branco / Valkoinen sokeri / Vitt socker 32,565 No L 58/20 EN Official Journal of the European Communities 27 . 2 . 97 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGA TO III  BIJLAGE III  ANEXO III  LIITE III  BILAGA III REPÃ BLICA DE POLONIA / REPUBLIKKEN POLEN / REPUBLIK POLEN / Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  Ã ¤Ã Ã £ Ã Ã Ã Ã ©Ã ÃÃ Ã £ / REPUBLIC OF POLAND / RÃ PUBLIQUE DE POLOGNE / REPUBBLICA DI POLONIA / REPUBLIEK POLEN / REPÃ BLICA DA POLONIA / PUOLAN TASAVALTA / REPUBLIKEN POLEN CÃ ¥digo NC / KN-kode / KN-Code / KwSiKÃ ¥g ZO / CN code / Code NC / Codice NC / GN-code / Codigo NC / CN-koodi / KN-nr Derecho / Told / Zoll / Aaaii.65 / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1704 90 10 7,9 % 2008 11 10 7,2 % 2008 91 00 5,8 % 2101 20 20 3,7 % 2101 20 92 0 % 2101 30 11 6,8 % 2101 30 91 7,6 % 2102 10 10 6,5 % 2102 10 90 7,7 % 2102 20 11 2,6 % 2102 30 00 2,6 % 2103 10 3,9 % 2103 20 5,3 % 2103 30 90 5,7 % 2103 90 90 4,4 % 2106 10 20 7,2 % 2106 90 92 3,9 % 2203 3302 10 21 5,3 % 3,9 % REPÃ BLICA DE HUNGRIA / REPUBLIKKEN UNGARN / REPUBLIK UNGARN / Ã Ã Ã Ã  ­ Ã Ã ¡Ã Ã ¤ÃÃ  Ã ¤Ã Ã £ Ã Ã ¥Ã Ã Ã Ã ¡Ã Ã Ã £ / REPUBLIC OF HUNGARY / RÃ PUBLIQUE DE HONGRIE / REPUBBLICA D'UNGHERIA / REPUBLIEK HONGARIJE / REPÃ BLICA DA HUNGRIA / UNKARIN TASAVALTA / REPUBLIKEN UNGERN CÃ ³digo NC / KN-kode / KN-Code / Derecho / Told / Zoll / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Codice NC / GN-code / CÃ ³digo NC / Dazio / Invoerrecht / CN-koodi / KN-nr Direito / Tullit / Tull 1704 90 10 7,9 % 27. 2. 97 EN Official Journal of the European Communities No L 58/21 REPUBLICA ESLOVACA / DEN SLOVAKISKE REPUBLIK / SLOWAKISCHE REPUBLIK / Ã £Ã Ã Ã Ã Ã ÃÃ Ã  Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  / SLOVAK REPUBLIC / REPUBLIQUE SLOVAQUE / REPUBBLICA SLOVACCA / REPUBLIEK SLOWAKIJE / REPÃ BLICA ESLOVACA / SLOVAKIAN TASAVALTA / SLOVAKISKA REPUBLIKEN CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 7,9 % 3.7 % 0 % 6.8 % 7.6 % 6.5 % 7.7 % 2.6 % 0 % 0 % 2,6 % 3,9 % 5.3 % 5,7 % 4.4 % 6,2 % 7,6 % 7,2 % 16,72% MIN ECU 0,96/% vol/hl 3,9 % 3,9 % 5,3 % 1704 90 10 2101 20 20 2101 20 92 2101 30 11 2101 30 91 2102 10 10 2102 10 90 2102 20 11 2102 20 19 2102 20 90 2102 30 00 2103 10 2103 20 2103 30 90 2103 90 90 2104 10 2104 20 2106 10 20 2106 90 20 2106 90 92 2202 90 10 2203 2208 20 12 2208 20 14 2208 20 26 2208 20 27 2208 20 29 2208 20 40 2208 20 62 2208 20 64 2208 20 86 2208 20 87 2208 20 89 2208 30 1 1 2208 30 19 2208 30 32 2208 30 38 2208 30 52 2208 30 58 2208 30 72 2208 30 78 2208 30 82 2208 30 88 2208 40 10 2208 40 90 2208 50 1 1 2208 50 19 2208 50 91 2208 50 99 2208 60 1 1 2208 60 19 2208 60 91 2208 60 99 2208 70 10 2208 70 90 2208 90 1 1 2208 90 19 2208 90 33 2208 90 38 2208 90 41 2208 90 45 2208 90 48 2208 90 52 2208 90 57 2208 90 69 2208 90 71 2208 90 74 2208 90 78 2208 90 91 2208 90 99 3302 10 10 3302 10 21 ECU 0,24/% vol/hl + ECU 1,68/hl ECU 0,24/% vol/hl ECU 0,24/% vol/hl + ECU 1,68/hl ECU 0,24/% vol/hl ECU 0,61 /% vol/hl + ECU 3,08/hl ECU 0,61 /% vol/hl ECU 0,61 /% vol/hl + ECU 3,08/hl ECU 0,61 /% vol/hl ECU 0,96/% vol/hl + ECU 6,16/hl ECU 0,96/% vol/hl ECU 0,78/% vol/hl + ECU 3,08/hl ECU 0,78/% vol/hl ECU 0,96/% vol/hl -f ECU 6,16/hl ECU 0,96/% vol/hl ECU 0,96/% vol/hl + ECU 6,16/hl ECU 0,96/% vol/hl ECU 0,61 /% vol/hl + ECU 3,08/hl ECU 0,61 /% vol/hl ECU 0,72/% vol/hl + ECU 2,80/hl ECU 0,78/% vol/hl ECU 0,96/% vol/hl 4- ECU 6,16/hl ECU 0,88/% vol/hl + ECU 5,60/hl ECU 0,88/% vol/hl -f ECU 5,60/hl ECU 0,96/% vol/hl + ECU 6,16/hl ECU 0,96/% vol/hl + ECU 6,16/hl ECU 0,96/% vol/hl -I- ECU 6,16/hl ECU 0,88/% vol/hl ECU 0,96/% vol/hl ECU 0,96/% vol/hl ECU 0,96/% vol/hl + ECU 6,16/hl ECU 0,96/% vol/hl 16,72% MIN ECU 0,96/% vol/hl ECU 0,88/% vol/hl + ECU 5,6/hl ECU 0,88/% vol/hl + ECU 5,6/hl ECU 0,88/% vol/hl + ECU 5,6/hl ECU 0,88/% vol/hl + ECU 5,6/hl ECU 0,88/% vol/hl 4- ECU 5,6/hl ECU 0,88/% vol/hl ECU 0,88/% vol/hl ECU 0,88/% vol/hl ECU 0,88/% vol/hl ECU 0,88/% vol/hl ECU 0,88/% vol/hl ECU 0,05/% vol/hl 4- ECU 0,5/hl ECU 0,05/% vol/hl ECU 0,24/% vol/hl + ECU 1,68/hl ECU 0,24/% vol/hl ECU 0,24/% vol/hl + ECU 1,68/hl ECU 0,24/% vol/hl 3,9 % No L 58/22 EN Official Journal of the European Communities 27. 2. 97 REPÃ BLICA CHECA / DEN TJEKKISKE REPUBLIK / TSCHECHISCHE REPUBLIK / Ã ¤Ã £Ã Ã §ÃÃ Ã  Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  / CZECH REPUBLIC / REPUBLIQUE TCHÃ QUE / REPUBBLICA CECA / REPUBLIEK TSJECHIÃ  / REPÃ BLICA CHECA / TSEKIN TASAVALTA / TJECKISKA REPUBLIKEN CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 7,9 % 3,7 % 0 % 6,8 % 7.6 % 6.5 % 7.7 % 2.6 % 0 % 0 % 2,6 % 3,9 % 5.3 % 5,7 % 4.4 % 6,2 % 7,6 % 7,2 % 1704 90 10 2101 20 20 2101 20 92 2101 30 11 2101 30 91 2102 10 10 2102 10 90 2102 20 11 2102 20 19 2102 20 90 2102 30 00 2103 10 2103 20 2103 30 90 2103 90 90 2104 10 2104 20 2106 10 20 2106 90 20 2106 90 92 2202 90 10 2203 2208 20 12 2208 20 14 2208 20 26 2208 20 27 2208 20 29 16,72% MIN ECU 0,96/% vol/hl 3,9 % 3,9 % 5,3 % 2208 30 72 2208 30 78 2208 30 82 2208 30 88 2208 40 10 2208 40 90 2208 50 1 1 2208 50 19 2208 50 91 2208 50 99 2208 60 1 1 2208 60 19 2208 60 91 2208 60 99 2208 70 10 2208 70 90 2208 90 1 1 2208 90 19 2208 90 33 2208 90 38 2208 90 41 2208 90 45 2208 90 48 2208 90 52 2208 90 57 2208 90 69 2208 90 71 2208 90 74 2208 90 78 2208 90 91 2208 90 99 3302 10 10 3302 10 21 ECU 0,24/% vol/hl + ECU 1,68/hl ECU 0,24/% vol/hl ECU 0,24/% vol/hl 4- ECU 1,68/hl ECU 0,24/% vol/hl ECU 0,61 /% vol/hl -I- ECU 3,08/hl ECU 0,61 /% vol/hl ECU 0,61 /% vol/hl 4- ECU 3,08/hl ECU 0,61 /% vol/hl ECU 0,96/% vol/hl -I- ECU 6,16/hl ECU 0,96/% vol/hl ECU 0,78/% vol/hl + ECU 3,08/hl ECU 0,78/% vol/hl ECU 0,96/% vol/hl -I- ECU 6,16/hl ECU 0,96/% vol/hl ECU 0,96/% vol/hl + ECU 6,16/hl ECU 0,96/% vol/hl ECU 0,61 /% vol/hl + ECU 3,08/hl ECU 0,61 /% vol/hl ECU 0,72/% vol/hl + ECU 2,80/hl ECU 0,78/% vol/hl ECU 0,96/% vol/hl -I- ECU 6,16/hl ECU 0,88/% vol/hl + ECU 5,60/hl ECU 0,88/% vol/hl 4- ECU 5,60/hl ECU 0,96/% vol/hl + ECU 6,16/hl ECU 0,96/% vol/hl -I- ECU 6,16/hl ECU 0,96/% vol/hl + ECU 6,16/hl ECU 0,88/% vol/hl ECU 0,96/% vol/hl ECU 0,96/% vol/hl ECU 0,96/% vol/hl 4- ECU 6,16/hl ECU 0,96/% vol/hl 16,72% MIN ECU 0,96/% vol/hl ECU 0,88/% vol/hl + ECU 5,6/hl ECU 0,88/% vol/hl + ECU 5,6/hl ECU 0,88/% vol/hl + ECU 5,6/hl ECU 0,88/% vol/hl + ECU 5,6/hl ECU 0,88/% vol/hl -I- ECU 5,6/hl 2208 20 40 ECU 0,88/% vol/hl 2208 20 62 ECU 0,88/% vol/hl 2208 20 64 ECU 0,88/% vol/hl 2208 20 86 ECU 0,88/% vol/hl 2208 20 87 ECU 0,88/% vol/hl 2208 20 89 ECU 0,88/% vol/hl 2208 30 1 1 ECU 0,05/% vol/hl + ECU 0,5/hl ECU 0,05/% vol/hl ECU 0,24/% vol/hl + ECU 1,68/hl ECU 0,24/% vol/hl ECU 0,24/% vol/hl + ECU 1,68/hl ECU 0,24/% vol/hl 2208 30 19 2208 30 32 2208 30 38 2208 30 52 2208 30 58 3,9 % 27. 2. 97 fENl Official Journal of the European Communities No L 58/23 RUMANIA / RUMÃ NIEN / RUMÃ NIEN / Ã ¡Ã Ã ¥Ã Ã Ã ÃÃ  / ROMANIA / ROUMANIE / ROMANIA / ROEMENIÃ  / ROMÃ NIA / ROMANIA / RUMÃ NIEN CÃ ¥digo NC / KN-kode / KN-Code / K. (081x61; EO / CN code / Code NC / Codice NC / GN-code / Codigo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Aaan.65 / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1704 90 10 7,9 % 2008 11 10 7,2 % 2008 91 00 5,8 % 2101 20 20 3,7 % 2101 20 92 0 % 2101 30 11 6,8 % 2101 30 91 7,6 % 2102 10 10 6,5 % 2102 10 90 7,7 % 2102 20 11 2,6 % 2102 30 00 2,6 % 2103 10 3,9 % 2103 20 5,3 % 2103 30 90 5,7 % 2103 90 90 4,4 % 2104 10 6,2 % 2104 20 7,6 % 2106 10 20 7,2 % 2106 90 92 3,9 % 2202 90 10 5,3 % 3302 10 21 3,9 % 3823 70 00 2,9 % No L 58/24 T EN Official Journal of the European Communities 27. 2. 97 REPÃ BLICA DE BULGARIA / REPUBLIKKEN BULGARIEN / REPUBLIK BULGARIEN / Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  Ã ¤Ã Ã £ Ã Ã Ã ¥Ã Ã Ã Ã ¡ÃÃ Ã £ / REPUBLIC OF BULGARIA / RÃ PUBLIQUE DE BULGARIE / REPUBBLICA DI BULGARIA / REPUBLIEK BULGARIJE / REPÃ BLICA DA BULGARIA / BULGARIAN TASAVALTA / REPUBLIKEN BULGARIEN CÃ ¥digo NC / KN-kode / KN-Code / KcoStKog IO / CN code / Code NC / Codice NC / GN-code / Codigo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Aaa|i6&lt;; / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1302 13 00 2,6 % 1302 20 10 8,3 % 1302 20 90 6,1 % 1704 90 10 7,9 % 2008 11 10 7,2 % 2008 91 00 5,8 % 2101 11 11 5,3 % 2101 11 19 5,3 % 2101 1292 6,8 % 2101 20 20 3,7 % 2101 20 92 0 % 2101 30 11 6,8 % 2101 30 91 7,6 % 2102 10 10 6,5 % 2102 10 90 5,3 % 2102 20 11 2,6 % 2102 20 19 3,5 % 2102 20 90 0 % 2102 30 00 2,6 % 2103 10 3,9 % 2103 20 5,3 % 2103 30 90 5,7 % 2103 90 90 4,4 % 2104 10 6,2 % 2104 20 7,6 % 2106 10 20 7,2 % 2106 90 92 3,9 % 2202 10 2,6 % 2202 90 10 5,3 % 2203 5,3 % 2205 10 10 7,0% ECU/hl 2205 90 10 4,4% ECU/hl 3301 90 21 2,6 % 3302 10 21 3,9 %